Citation Nr: 1639274	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

2.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.  

3.  Entitlement to service connection for a skin disorder (claimed as hyper-pigmentation), to include as due to herbicide exposure.  

4.  Entitlement to service connection for an enlarged prostate, to include as due to herbicide exposure.  

5.  Entitlement to service connection for a urinary disorder, to include as due to herbicide exposure.  

6.  Entitlement to service connection for a kidney disorder, to include as due to herbicide exposure.  

7.  Entitlement to service connection for a testicular cyst, to include as due to herbicide exposure.  

8.  Entitlement to service connection for lipomas of the arm and back, to include as due to herbicide exposure.  

9.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967, including service in Korea but not the Republic of Vietnam.

The Veteran testified before the undersigned in a May 2016 Travel Board hearing, the transcript of which is included in the record.  He also submitted additional medical evidence since the most recent statement of the case in April 2014.  Because the substantive appeal was received after February 2, 2013, the evidence submitted by the Veteran is subject to initial review by the Board unless he requests in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See § 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  He has not requested initial AOJ review of the evidence; as such, the Board may consider the evidence and proceed with adjudication of the issues.

The issue of service connection for chronic obstructive pulmonary disease has been raised by the record in a September 2014 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam or along the demilitarized zone (DMZ) in Korea during the period from April 1968 through August 1971; therefore, exposure to herbicide agents, including Agent Orange is not presumed; nor is there probative evidence of exposure to herbicide agents at any time during service.

2.  Currently-diagnosed hypertension was not chronic in service and did not manifest to a compensable degree within one year of service separation; symptoms of hypertension have not been continuous since service separation.

3.  Hypertension, coronary artery disease, a skin disorder, a prostate disorder, a urinary disorder, a kidney disorder, a testicular disorder, and lipomas were not incurred in service and are not etiologically related to service.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service; nor is it presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Coronary artery disease was not incurred in or aggravated by service; nor is it presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

3.  A skin disorder (claimed as abnormal pigmentation) was not incurred in or aggravated by service; nor is it presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

4.  An enlarged prostate was not incurred in or aggravated by service; nor is it presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

5.  A urinary disorder was not incurred in or aggravated by service; nor is it presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

6.  A kidney disorder was not incurred in or aggravated by service; nor is it presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

7.  A testicular cyst was not incurred in or aggravated by service; nor is it presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

8.  Lipomas of the arm and back were not incurred in or aggravated by service; nor are they presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's remaining claims do not include chronic diseases listed under 38 C.F.R. § 3.309(a); as such, those issues will be adjudicated using the general principles of service connection. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veterans Claims Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At the hearing before the Board, the Veteran testified that all of his disorders were a result of exposure to herbicides (Agent Orange) during service in Korea.

Turning first to the issue of presumptive service-connection, in addition to the laws and regulations outlined above, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e). 

VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of certain conditions including, among other things, chloracne or other acneform disease consistent with chloracne, soft tissue sarcoma, prostate cancer, cancers of the lung, bronchus, larynx, trachea, and ischemic heart disease.  See 38 C.F.R. § 3.309 (e).

The threshold issue in this case is whether the Veteran served in Korea during the time that recognized herbicide spraying took place.  On this point, his assertions are in conflict with the other evidence of record.

Specifically, the Department of Defense (DOD) has acknowledged that herbicides were used in Korea from April 1968 through July 1969 along an area of the DMZ, including a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  The DOD publication with respect to herbicide agent use in Korea during the stated period includes a list of specific military units subordinate to the 2nd Infantry Division and the 3rd Brigade of the 7th Infantry Division that serve in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See Herbicide Exposure and Veterans with Covered Service in Korea, 75 Fed. Reg. 53, 202 (Aug. 31, 2010).  Field artillery, signal and engineer troops also were supplied as support personnel to various elements of these Infantry Divisions during the time of the confirmed use of Agent Orange. 

VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides along the DMZ in Korea.  See M21-1MR, Part IV, Subpart ii, Ch. 2, § C.10.p.  However, review of that section reveals that the DOD has determined that herbicides were used along the DMZ in Korea between April 1968 and August 31, 1971.  Further, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971, in a unit that, as determined by the DOD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  38 C.F.R. § 3.307 (a)(6)(iv)).

In this case, although the Veteran has a presumptive disease under 38 C.F.R. § 3.309 (e) - coronary disease (a.k.a. ischemic heart disease) - the service personnel records show (and he acknowledges) that he returned from Korea in early December 1967, several months before the period for which herbicide exposure may be presumed for units that served along the Korean DMZ.  Therefore, his service falls outside the temporal parameters of possible exposure to herbicides in Korea, and he is not entitled to benefits on the presumptive provisions in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iv).  The Board further notes that he has not alleged, and the record does not show, that he had service in Vietnam during the Vietnam era.

The Veteran instead argues that the date range used by the DOD for herbicide use in Korea is wrong.  He says he recalls the use of herbicides while he served in the DMZ in Korea.  Specifically, in his May 2016 hearing testimony, he described occasions in which he burned trees that were soaked with Agent Orange.  He also submitted a lay statement from J.D. who served in the DMZ in Korea with him to support his assertions.  J.D. indicated that they burned dead vegetation and they were exposed to defoliants, DDT, and other unknown chemicals.   

To the extent that the Veteran has indicated that he was exposed to herbicides in the DMZ in Korea, such assertions, alone, are not persuasive evidence in support of the claim.  The recollections of the Veteran and J.D. offered several decades after the fact are inherently less credible than the researched findings of the DOD, which has determined that the herbicide, Agent Orange, was only used along the DMZ in Korea beginning in April 1968.

For these reasons, presumptive service connection for coronary artery disease is not warranted.  Presumptive service connection for the Veteran's other disorders claimed on appeal is not warranted as they are not diseases presumptively associated with herbicide exposure.

Consideration has also been given to the fact that the claims must still be reviewed to determine if service connection can be established on a direct basis, even if a veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, here, the Veteran has made no such assertion.  There is also no evidence to support any alternate theory of service connection.

In this regard, the evidence does not show, and the Veteran has not otherwise contended, that his disorders, which include coronary artery disease, hypertension, a skin discoloration, urinary disorder, kidney and testicular cysts, and lipomas, began during service or are otherwise related to service. 

The service treatment records include no indication of complaints of, treatment for, or diagnoses of the abovementioned disorders.  In an undated service separation medical examination, a clinical evaluation of the Veteran's systems (including heart and skin) were normal.  There were also no defects or diagnosis noted.  In the Report of Medical History, completed by the Veteran at service separation, he specifically checked "NO" as to having high or low blood pressure, kidney stones or blood in urine, chest pain, or cysts.  He also did not indicate that he had any discoloration of the skin or lipomas.  This evidence weighs against a finding that the disorders were incurred in service.  This evidence also shows that hypertension was not chronic in service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Further, post-service treatment records show diagnoses for the Veteran's disorders many years following service separation.  In an August 2010 VA treatment record, it was noted that he was diagnosed with coronary artery disease in 2010, renal calculi in 2006, benign prostatic hypertrophy in 1999, and a right testicular cyst in 1985.  He has also been diagnosed with skin discoloration, but no other skin disorders including lesions, cancer, or pruritus have been diagnosed.  Further, hypertension was diagnosed in 1985; as such, the evidence shows that hypertension did not manifest within one year after service separation and was not continuous since service separation.  The Veteran has also not submitted any medical evidence relating his disorders to service (other than his claim for herbicide exposure).  

The Veteran has specifically maintained that his skin discoloration began while stationed in Korea.  His wife also submitted a statement in May 2016 indicating that he had brown spots on his hands after returning from service in 1967.  In a March 2015 VA treatment record, he indicated that the skin discoloration began during his deployment to Korea.  The Board has reviewed the Veteran and his wife's statements, but finds them outweighed by other evidence of record.  As noted above, the service separation evaluation revealed no skin disorder, to include discoloration.  The Veteran also did not report any skin issues at service separation.  

Further, the first diagnosis of skin discoloration was in 2010, more than 40 years after service separation.  For these reasons, the more recent lay statements of continuous symptoms of a skin disorder after service, made pursuant to the current claim for VA compensation, are outweighed by other, more contemporaneous lay and medical evidence, and as such, are assigned less probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Moreover, although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, the Veteran's disorders, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his current disorders and his active duty service, to include his claimed exposure to herbicides.  Thus, his statements regarding any such link are assigned less probative value. 

In summary, the service treatment records do not show that his disorders were incurred in service.  The Veteran did not receive treatment for or a diagnosis for his disorders for many years after service separation.  No medical professional has ever attributed the disorders to service, nor is he competent to make such a link.  Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection, including due to herbicide exposure, and the appeals are denied.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veterans Claims Court has held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in June 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence he must submit and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The service treatment records, VA and private treatment records, the May 2016 Board hearing transcript, and the Veteran's lay statements are associated with the claims file.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

While the Veteran has not been afforded a VA examination regarding his claims for service connection, he has submitted no evidence other than his own statements showing that his disorders are related to service, to include herbicide exposure.  Accordingly, no further development of the claims is required as there is no evidence indicating that the disorders are related to service (either presumptive or directly).  For these reasons, VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for hypertension, to include as due to herbicide exposure, is denied.  

Service connection for coronary artery disease, to include as due to herbicide exposure, is denied.  

Service connection for a skin disorder (claimed as hyper-pigmentation), to include as due to herbicide exposure, is denied.  

Service connection for an enlarged prostate, to include as due to herbicide exposure, is denied.  

Service connection for a urinary disorder, to include as due to herbicide exposure, is denied.  

Service connection for a kidney disorder, to include as due to herbicide exposure, is denied.  

Service connection for a testicular cyst, to include as due to herbicide exposure, is denied.  

Service connection for lipomas of the arm and back, to include as due to herbicide exposure, is denied.  


REMAND

In a July 2013 rating decision, the RO denied service connection for sleep apnea.  In a September 2014 statement, the Veteran disagreed with the determination made in the July 2013 rating decision.  Accordingly, a statement of the case must be sent to him on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of service connection for obstructive sleep apnea.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


